          Case 2:20-cv-00753-RJC Document 31 Filed 02/17/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA


 BENJAMIN RAMEY, LOURDES BURGOS,                        Case No. 2:20-cv-00753-RJC
 and TYLER THOMSON, on behalf of
 themselves and all others similarly situated,

                              Plaintiff,

                       v.

 THE PENNSYLVANIA STATE
 UNIVERSITY,

                              Defendant.


                                ENTRY OF APPEARANCE

       TO THE CLERK OF COURT:

       Kindly enter the appearance of Aaron Healey of Jones Day as counsel of record for

defendant The Pennsylvania State University in the above-captioned action.



 Dated:   February 17, 2021                              Respectfully submitted,
                                                         /s/ Aaron Healey
                                                         Aaron Healey (Pa. 310803)
                                                         JONES DAY
                                                         250 Vesey Street
                                                         New York, NY 10281
                                                         Phone: (212) 326-3939
                                                         Fax: (212) 755-7306
                                                         Email: ahealey@jonesday.com

                                                         Counsel for The Pennsylvania State
                                                         University




                                                 1
            Case 2:20-cv-00753-RJC Document 31 Filed 02/17/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that the foregoing Entry of Appearance was filed on February 17, 2021,

via the Court’s electronic filing system, which will deliver copies of the filings to counsel of

record.

                                                              /s/ Aaron Healey

                                                              Aaron Healey




                                                  2
